Citation Nr: 0106548	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  98-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The basis of the denial effected by the RO was that 
the claim advanced was not well grounded.  

In October 1997, the veteran requested an RO hearing, and 
such a proceeding was thereafter scheduled to occur, but it 
was not held until July 1998 due to various unrelated medical 
disorders of the veteran and their treatment.  In the 
interim, the veteran perfected his appeal by submission of a 
VA Form 9, Appeal to the Board of Veterans' Appeals, in March 
1998, wherein he also requested a hearing before the Board, 
sitting at the RO.  However, at the RO hearing in July 1998, 
the veteran indicated that the RO hearing satisfied his 
request for a travel board hearing and that there was no 
other pending request for any other type of hearing.


FINDINGS OF FACT

1.  The veteran had in-service acoustic trauma.

2.  The veteran currently has bilateral hearing loss meeting 
the criteria of 38 C.F.R. § 3.385 (2000).

3.  There is an approximate balance of positive and negative 
evidence with respect to the service incurrence of the 
veteran's bilateral hearing loss.


CONCLUSION OF LAW

As the evidence for and against the claim is in relative 
equipoise, bilateral hearing loss was incurred in military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Where a veteran served 90 days 
of more during a period of war or during peacetime after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss) becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b) (West 1991); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to addressing the merits of the claim presented, the 
undersigned notes that, during the pendency of this appeal, 
there has been a significant change in the law.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  It is apparent that the RO denied this 
claim on a basis that no longer exists, nor has it yet 
considered whether any additional notification or development 
actions are required under the VCAA.  That notwithstanding, 
and despite the fact that compliance with the VA's duty-to-
assist obligation has not been achieved in obtaining all 
pertinent records from treating medical professionals or in 
affording the veteran a VA medical examination, the favorable 
action herein taken based on that evidence now contained 
within the claims folder obviates the need to return the case 
to the RO.  

The veteran's Navy Personnel Form 553, Notice of Separation 
from the U. S. Naval Service, indicates that the veteran's 
military occupational specialty was that of a machinist's 
mate and that he had been employed prior to service from 
August to November 1942 as a bulldozer operator.  Service 
medical records of the veteran are negative for any 
complaints or findings with respect to hearing loss of either 
ear.

Credible lay and written testimony is offered by the veteran 
that he was exposed to significant acoustic trauma without 
adequate ear protection while in service.  Such exposure 
stemmed from his duty in maintaining large, diesel generators 
over a period of three years, requiring eight hours of daily 
exposure to excessive noise without ear protection.  
Regarding his post-service exposure to noise, the veteran 
reports that within three months of his release from the 
Navy, he operated a taxi cab business for a period of thirty 
years and there was little noise exposure in that work 
setting.  He thereafter was employed as a police dispatcher, 
cashier, and security guard, with no position requiring 
excessive noise exposure to his unprotected ears.  The 
veteran further testifies as having engaged in recreational 
hunting throughout the years, but with little practicing with 
firearms.

Statements are also furnished by the veteran's ex-spouse and 
a former co-worker of the veteran, which corroborate much of 
the veteran's own testimony.  Specifically, in a document 
received by the RO in February 1998, a former patrolman 
states that he had known the veteran since 1976, had worked 
with him during the period from 1976 to 1982, and was aware 
of the veteran's auditory problems during that time frame.  
Also on file is a statement, dated in April 1998, from the 
veteran's ex-wife wherein she reports that she married the 
veteran approximately one year following his discharge from 
military service and was aware at that time of his hearing 
difficulties, which continued thereafter. 

In terms of the medical evidence developed post-service, the 
veteran has indicated that he did not seek medical attention 
for hearing loss until the mid-1980s, at which time he was 
evaluated by VA.  Records indicate that the veteran was seen 
on an outpatient basis at a VA medical facility in May 1987 
for complaints of decreased hearing and that he was referred 
for audiological evaluation.  While the audiological findings 
in July 1987 were noted not to be adequate for rating 
purposes, both air and bone conduction testing yielded 
results satisfying the criteria of 38 C.F.R. § 3.385.  The 
examining audiologist found, with respect to both ears, a 
normal to moderate, precipitously sloping, mid to high 
frequency sensorineural hypacusis with very good speech 
discrimination ability.  Also, it was his opinion, 
considering the veteran's history and the audiometric test 
data, that the veteran's hearing impairment was related to 
his period of military service.

Private audiological testing performed in October 1996 
disclosed a moderately severe loss of speech frequency in the 
left ear and moderate loss in the right ear.  There was also 
found to be a severe high-frequency hearing loss in both 
ears, with audiometric findings meeting the criteria of 
38 C.F.R. § 3.385.  Results from the audiogram in October 
1996 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
60
80
LEFT
50
55
60
65
80

Further evaluation of the veteran by a physician in March 
1998 disclosed a severe, symmetrical, sloping sensorineural 
hearing loss of both ears, with speech discrimination scores 
of 24 and 48 percent.  The veteran's hearing loss was found 
by such physician to be related to noise exposure (there 
having been a history of significant noise exposure in 
service) and presbycusis.

Analysis of the evidence indicates on one hand that there is 
no documented complaint or finding of any in-service hearing 
loss, although the veteran avers that his auditory acuity was 
impaired while in service and his former spouse affirms that 
his hearing loss was present approximately one year after 
service discharge and thereafter.  It is shown that the 
veteran has hearing loss meeting the VA criteria set forth in 
38 C.F.R. § 3.385.  As well, two medical professionals link 
the veteran's hearing loss to noise exposure during military 
service, although one such provider also concedes linkage to 
presbycusis, i.e., hearing loss due to the aging process.  
Questions are also raised as to the extent of the veteran's 
noise exposure prior to and subsequent to his period of 
military service and any effects thereof.  That 
notwithstanding, the undersigned is convinced through the 
veteran's credible testimony that his occupational pursuits 
did not entail excessive noise exposure in an unprotected 
state and that the record does not now contain any medical 
evidence specifically attributing the veteran's hearing loss 
to any non-service noise exposure.  Thus, on balance, the 
undersigned finds that there is an approximate balance of the 
positive and negative evidence presented as to the issue of 
the service incurrence of bilateral hearing loss, thereby 
warranting allowance of the benefit sought under 38 U.S.C.A. 
§ 51079b), as amended by the VCAA.  As a result, service 
connection for bilateral hearing loss is established.


ORDER

Service connection for bilateral hearing loss is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

